

116 HR 1217 IH: Ensuring American Voters Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1217IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Gibbs (for himself, Mr. Norman, Mr. Weber of Texas, and Mr. Duncan) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to prohibit a State from registering an
			 individual to vote in elections for Federal office held in the State
			 unless the individual provides documentary proof that the individual is a
			 citizen of the United States.
	
 1.Short titleThis Act may be cited as the Ensuring American Voters Act of 2019. 2.Prohibiting registration to vote of individuals who fail to provide proof of United States citizenship (a)In GeneralSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—
 (1)by redesignating subsection (j) as subsection (k); and (2)by inserting after subsection (i) the following new subsection:
					
						(j)Prohibiting registration of individuals not providing proof of United States citizenship
 (1)In generalNotwithstanding any other provision of this Act, a State may not register an individual to vote in elections for Federal office held in the State unless, at the time the individual applies to register to vote, the individual provides documentary proof that the individual is a citizen of the United States, which shall consist of any of the following (or a photocopy thereof):
 (A)A certified birth certificate issued by a State or unit of local government in a State. (B)A valid United States passport.
 (C)A Consular Report of Birth Abroad issued by the Secretary of State. (D)A Naturalization Certificate or Certificate of Citizenship issued by the Secretary of Homeland Security.
 (2)ApplicabilityParagraph (1) applies with respect to an individual who applies to register to vote under section 5, 6, or 7 (including an individual who submits the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9), or who applies under any other method of voter registration available in the State..
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to applications for voter registration which are submitted on or after the date of the enactment of this Act.
			